     ORIGINAL                                                                            ORIGINAL
 1   Law Offices of Beles & Beles
     Robert J. Beles Bar no. 41993
 2   Joseph L. Ryan Bar no. 301375
     One Kaiser Plaza, Suite 2300
 3   Oakland, California 94612-3642
     Tel No. (510) 836-0100
 4   Fax. No. (510) 832-3690

 5   Attorney for Petitioner
     ORLINDO ANTONIO MYLES
 6

 7

 8                                    United States District Court
                                      Eastern District of California
 9

10    ORLINDO ANTONIO MYLES,                         No. 2:15-cv-0591

11                  Petitioner,                      [PROPOSED] ORDER
             vs.
12
      W.L. MONTGOMERY, Warden, California
13    State Prison, Calipatria,

14                  Respondent.

15    PEOPLE OF THE STATE OF CALIFORNIA,

16                  Real Party in Interest.

17
                                                  ORDER
18

19          Petitioner is ordered to file a status update on the state law proceedings related to his

20   unexhausted claim on or before Thursday, March 7, 2019.

21   Dated: February 12, 2019
                                               /s/ Gregory G. Hollows
22                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                              [Proposed] Order
